Citation Nr: 1523409	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 11, 2008, and in excess of 70 percent from January 11, 2008.

2.  Entitlement to an effective date earlier than January 11, 2008, for the grant of total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision granted a temporary total evaluation because of hospital treatment in excess of 21 days from August 29, 2006 to October 11, 2006, assigned a 30 percent evaluation from November 1, 2006, and assigned a 70 percent evaluation from January 11, 2008.  This matter is also on appeal of a December 2012 rating decision that granted TDIU.  The Veteran has disagreed with the ratings and effective dates assigned.


FINDINGS OF FACT

1.  During the pendency of the appeal, after resolving all reasonable doubt in favor of the Veteran, service-connected PTSD has manifested by total occupational impairment and recurrent homicidal ideation.

2.  The Veteran filed a formal claim for TDIU on May 25, 2010.

3.  Prior to January 11, 2008, the Veteran's service-connected disabilities other than PTSD were diabetes mellitus, evaluated as 20 percent disabling, and hemorrhoidectomy, evaluated as 0 percent disabling; his combined rating was 20 percent.

4.  Prior to January 11, 2008, factors warranting a referral for TDIU on an extraschedular basis were not present.





CONCLUSIONS OF LAW

1.  After resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating have been met during the pendency of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date prior to January 11, 2008, for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  As the claim for an increased rating for PTSD is being granted in full in the decision below, it is not necessary to discuss whether the duties to notify and assist have been complied with as any error is non-prejudicial to the Veteran with regard to this issue.  Turning to the claim for an earlier effective date for TDIU, the appeal arises from a disagreement with the initially assigned effective date after TDIU was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  Although a VA medical examination or opinion was not provided in connection with the claim for an effective date earlier than January 11, 2008, for the grant of a TDIU, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, prior to January 11, 2008, the Veteran's service-connected disabilities other than PTSD did not meet the schedular criteria for a TDIU and factors warranting a referral for TDIU on an extraschedular basis were not present.  Under these circumstances, VA's duty to assist is met.

PTSD

After considering the evidence of record under the applicable laws and regulations, the Board resolves all reasonable doubt in favor of the Veteran and finds that a 100 percent rating is appropriate during the pendency of the appeal.

The Veteran filed a claim for an increased rating for his PTSD that was received May 22, 2006.  As noted above, the Veteran was assigned a temporary total evaluation because of hospital treatment in excess of 21 days from August 29, 2006 to October 11, 2006.  38 C.F.R. § 4.29.  Following his hospitalization, he was assigned a 30 percent evaluation from November 1, 2006, and assigned a 70 percent evaluation from January 11, 2008.  Accordingly, the Board must consider whether the Veteran is entitled to a higher rating from the date of his initial claim.  38 C.F.R. § 3.400(o).  

The pertinent provisions of the rating schedule state that a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Veteran has participated in PTSD counseling and outpatient treatment during the pendency of the appeal.  In May 2006, he was referred for in-patient treatment at a VA sexual trauma center.  See VA treatment (May 9, 2006).

From August 28, 2006, to October 11, 2006, the Veteran underwent intensive, in-patient psychiatric treatment.  Upon admission, the Veteran reported feelings of worthlessness and helplessness stemming from sexual trauma and a desire to kill the men who assaulted him in service.  A GAF of 52 was assigned.  Upon discharge, the Veteran showed significant improvements; however, his diagnosis remained chronic PTSD.  A GAF of 61 was assigned.  See Discharge Summary (Oct. 11, 2006).  The Veteran was assigned a 100 percent rating during this period as noted above.  38 C.F.R. § 4.29.

In November 2006, the Veteran submitted a sexual victimization questionnaire describing the depths of his psychiatric manifestations, to include suicidal and homicidal ideation, the absence of sexual desire, and constant reminders of the in-service sexual assaults.

From July 2007 to July 2010, the Veteran regularly participated in group and one-on-one psychiatric therapies under Dr. Valdez.  Several of Dr. Valdez's progress notes show suicidal or homicidal ideation.  See, e.g., Dr. Valdez (Feb. 1, 2008) (noting that the Veteran's mood was "murderous").  The notes also show a consistent trend of severe depression, anxiety and paranoia, chronic sleep disturbance, chronic feelings of guilt and shame related to military sexual trauma, and impaired short and long term memory.  

At a February 2009 VA psychiatric examination, the Veteran reported that he has constant suicidal and homicidal thoughts directed at his perpetrator, which make him very irritable and angry.  During the mental status examination, it was noted that the Veteran had three to four panic attacks per week, that he is suspicious of strangers, that he has two to three episodes per day of being very irritable with thoughts of killing his perpetrator.  The Veteran described an incident where a man offended him during an AA meeting and he followed him with thoughts of killing him.  At the time of the examination, suicidal and homicidal ideation were absent, thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was abnormal with mild forgetfulness for names and recent events.  The examiner opined that the Veteran has difficulty establishing and maintaining effective work and social relationships, but functions within his close relationships to include his family, AA and NA activities, and church.  The prognosis for recovery was poor and the examiner concluded that the Veteran needs to remain in therapy to prevent exacerbations.  A GAF score of 45 was assigned.

In April 2010, Dr. Valdez summarized that the Veteran had a marked to severe impairment in daily functioning.  It was noted that the Veteran was married.  The Veteran had not been gainfully employed for approximately seven years, and his vocational prognosis was poor.  Dr. Valdez encouraged the Veteran to apply for Social Security disability benefits as soon as possible because his mental health is unlikely to improve.  A GAF score of 45 was assigned.

In consideration of this evidence, the Veteran's PTSD is characterized by suicidal and homicidal ideation; difficulty establishing and maintaining effective work and social relationships; severe depression, anxiety; chronic sleep disturbance, chronic feelings of guilt and shame related to the military sexual trauma; impaired short and long term memory; the absence of sexual desire; irritability; and suspiciousness.  

The Veteran had several GAF scores of 45, which are indicative of serious symptoms or any serious impairment in social or occupational functioning.  See 38 C.F.R. § 4.130.

The Board finds that, after resolving all reasonable doubt in favor of the Veteran, the severity, frequency, and duration of the Veteran's symptoms more nearly approximate the criteria for total social and occupational impairment throughout the pendency of the appeal.  Although the Veteran has been noted to function within his family unit, he has been noted to have constant homicidal ideations towards his perpetrator, one of the enumerated criteria for a 100 percent rating.  The Board observes that it is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  See Mauerhan, 16 Vet. App. at 442; see also Vazquez-Claudio, 713 F.3d at 117 (veteran may only qualify for a given disability rating under a diagnostic code by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  Although not all the criteria for a 100 percent rating have been met, the Board will resolve reasonable doubt in the Veteran's favor and grant a 100 percent rating during the period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

TDIU

The Veteran seeks to an effective date earlier than January 11, 2008, for the grant of TDIU.  He contends that he has not been able to work due to his service-connected PTSD.  See, e.g., Claim (May 2010).

In December 2012, the RO granted a TDIU, with an effective date of January 11, 2008.  This is the date the Veteran met the scheduler requirements for TDIU, as his PTSD was rated 70 percent disabling.  The Veteran has appealed the issue of entitlement to an effective date prior to January 11, 2008, for TDIU.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran's formal claim for TDIU was received May 25, 2010.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In this case, the Veteran arguably raised a claim for TDIU when he filed his initial claim for PTSD, received May 22, 2006, and then submitted an October 2009 notice of disagreement with scheduler ratings assigned in the September 2009 rating decision.  The evidence does not show that it was factually ascertainable that the increase in disability occurred in the year prior to May 22, 2006.  Thus, the earliest date the Veteran filed a claim for a total rating was May 22, 2006.  38 C.F.R. § 3.400(o).

The Board notes that this decision grants a 100 percent scheduler disability rating from May 22, 2006, the date of the Veteran's claim for an increased rating for PTSD.  The presence of a 100 percent disability rating does not render moot the issue of entitlement to a TDIU.  In Bradley v. Peake, the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  Accordingly, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  If a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).
Here, the evidence must show that the Veteran's service-connected disabilities other than PTSD, evaluated as 100 percent disabling, rendered the Veteran unable to maintain substantially gainful employment prior to January 11, 2008.  Notwithstanding PTSD, for the period prior to January 11, 2008, service connection was in effect for diabetes mellitus, evaluated as 20 percent disabling, and hemorrhoidectomy, evaluated as 0 percent disabling.  The combined rating of the diabetes mellitus and hemorrhoidectomy was 20 percent.  The Veteran, therefore, did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU prior to January 11, 2008.

Therefore, the claim for an earlier effective date for a TDIU prior to January 11, 2008, must be considered under the criteria of 38 C.F.R. § 4.16(b) (2014).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

For the period prior to January 11, 2008, the Veteran does not contend, and the evidence does not suggest, that his service-connected diabetes mellitus and hemorrhoidectomy affected his ability to maintain substantially gainful employment, let alone rendered him unemployable.  Accordingly, the Board finds that a referral for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  As such, there is no other possible basis for an effective date for TDIU prior to January 11, 2008.  Accordingly, the claim for an earlier effective date for TDIU is denied.


	




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 100 percent rating for PTSD is granted effective May 22, 2006.

An effective date prior to January 11, 2008, for TDIU is denied.







____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


